                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN


COOK LOGISTICS, LLC,
a Wisconsin limited liability company,
individually and as assignee of HITEC
POWER PROTECTION, INC.,

                Plaintiff,

        v.                                                  Case No. 2:19-cv-1620

EQUIPMENT EXPRESS, INC.,
a Canadian corporation,

                Defendant.


         COOK LOGISTICS, LLC’S CIVIL LOCAL RULE 7(h) EXPEDITED
            NON-DISPOSITIVE MOTION TO SET A DATE CERTAIN
                 FOR DEFENDANT TO FILE ITS ANSWER

        NOW COMES Plaintiff, COOK LOGISTICS, LLC (“COOK”), by and through its

counsel, Blitch Westley Barrette, and, respectfully moves this Court, pursuant to Civil Local

Rule 7(h), to set a date certain for Defendant to file its Answer. In support of said Motion,

Plaintiff states as follows:

        1.      Defendant EQUIPMENT EXPRESS, INC. (“EEI”) filed an Amended Motion

for Extension of Time to Answer in this matter on August 20, 2020, seeking an extension until

September 28, 2020. (Docket No. 21).

        2.      On September 2, 2020, Plaintiff filed its objection to Defendant’s Motion for

Extension of Time. (Docket No. 22).




       Case 2:19-cv-01620-PP Filed 10/30/20 Page 1 of 3 Document 24
        3.      On September 4, 2020, Defendant filed a Reply Brief in support of its Motion,

attaching a proposed Answer and Affirmative Defenses as an exhibit. (Docket No. 23).

        4.      As of the date of this Motion, the Court has not yet ruled on Defendant’s Motion

for Extension of Time to Answer, the date requested by Defendant has passed, and Defendant

still has not filed its Answer.

        5.      In order to move this matter along so that the parties can begin discovery,

Plaintiff respectfully requests that the Court set a date certain for Defendant to file its Answer

to Plaintiff’s Complaint in this matter.

        WHEREFORE, Plaintiff, COOK LOGISTICS, LLC, hereby requests this Honorable

Court enter an Order setting a date certain for Defendant to file its Answer, and/or granting

Plaintiff such other relief as this Court deems just and appropriate.

Dated: October 30, 2020



                                                      Respectfully submitted,

                                                      /s/ Ryan A. Mahoney
                                                      RYAN A. MAHONEY, ESQ.
                                                      Illinois Bar No.: 6275418
                                                      rmahoney@bwesq.com
                                                      BLITCH WESTLEY BARRETTE, S.C.
                                                      1500 Spring Road, Suite 120
                                                      Oak Brook, Illinois 60523
                                                      Telephone: (312) 283-4220




                                                2

       Case 2:19-cv-01620-PP Filed 10/30/20 Page 2 of 3 Document 24
                             CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on October 30, 2020, a true and correct copy of the
foregoing was filed with the Clerk of Court via the CM/ECF System, causing a Notice of
Electronic Filing to be sent to all counsel of record.


                                                  /s/ Ryan A. Mahoney
                                                  RYAN A. MAHONEY, ESQ.




                                            3

      Case 2:19-cv-01620-PP Filed 10/30/20 Page 3 of 3 Document 24
